995 So.2d 1002 (2008)
Scott P. MULVANEY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-3296.
District Court of Appeal of Florida, Fourth District.
October 22, 2008.
Rehearing Denied December 19, 2008.
Scott Mulvaney, Defuniak Springs, pro se.
No appearance required for appellee.
PER CURIAM.
Affirmed. As found by the trial court, the postconviction motion is successive and untimely. Even if it were not, it fails to show Strickland[1] prejudice as a matter of law. See Sanders v. State, 946 So.2d 953, 960 (Fla.2006) ("[A]s a matter of law, the possibility of a jury pardon cannot form the basis for a finding of prejudice under Strickland.").
WARNER, FARMER and TAYLOR, JJ., concur.
NOTES
[1]  Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).